DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/12/2019 these drawing are acceptable by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beitelmal (US 2018/0156487 A1) in view of Austen et al. (US 2018/0308305 A1).
 	Regarding claims 1, 9 and 18. Beitelmal teaches a method of controlling signal transmission in a building control system, the method comprising:
 	measuring a plurality of signal values associated with an environmental variable using a sensor of a wireless device (Paragraphs [0005],  [0025-0026] teach thermostat contain sensor measured room temperature);

 	dynamically determining, by the wireless device, a noise threshold based on the plurality of signal values (Paragraphs [0006], [0029-0030] teach thermostat contain microcontroller received signal temperature threshold and determine to manage/ controlling the temperature);
 	combining a first signal value and a second signal value of the plurality of signal values using a mathematical relationship to determine a result associated with the first signal value and the second signal value (Paragraphs [0034-0038] teach thermostat microcontroller received signals from each spaces or rooms, calculate the maximum/minimum temperature as read determine signal values).
 	Deasy is silent on
 	periodically transmitting the first signal value from the wireless measurement device to a controller in response to the result exceeding the noise threshold.
	In an analogous art,  Austen teaches
 	periodically transmitting the first signal value from the wireless measurement device to a controller in response to the result exceeding the noise threshold (Paragraphs [0037] [0050], fig.6 Illustrate and teach key fob 600 periodically transmitted signal in response to measure of an amount noise that exceeds a threshold). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Beitelmal with Austen’s system such that periodically transmitting the first signal value from the wireless measurement device to a controller in response to the result exceeding the noise threshold in order provide a quickly service or repair when detected temperature exceed.
  	Regarding claims 2, 12 and 20. Beitelmal and Austen teach the method of claim 1, Beitelmal teaches wherein the environmental variable is a temperature (Paragraph [0005])

 	Regarding claims 3, 13 and 21. Beitelmal and Austen teach the method of claim 2, Beitelmal teaches wherein the wireless device is a thermostat (Paragraphs [0017])

 	Regarding claims 4, 14 and 22. Beitelmal and Austen teach the method of claim 1, Beitelmal teaches wherein the wireless device is a battery operated device (Paragraph [0020])

 	Regarding claims 5, 11 and 19. Beitelmal and Austen teach the method of claim 1, Beitelmal teaches wherein the controller applies the first signal value as input to a control algorithm that operates to control the environmental variable (Paragraphs [0034-0038]).

 	Regarding claims 6, 15 and 24. Beitelmal and Austen teach the method of claim 1, Beitelmal teaches wherein the noise threshold is a dynamic noise threshold that changes over time based on subsequent measurements of the environmental variable, wherein the dynamic noise threshold models a level of signal noise present in the plurality of signal values over time (Paragraphs [0006], [0028-0031]).

 	Regarding claims 7, 16 and 25. Beitelmal and Austen teach the method of claim 1, Beitelmal teaches wherein the result is a difference between the first signal value and the second signal value (Paragraphs [0034-0035]).

 	Regarding claims 8, 17 and 26. Beitelmal and Austen teach the method of claim 1, Beitelmal teaches wherein the result is a ratio between the first signal value and the second signal value (Paragraph [0034]).

 	Regarding claim 10. Beitelmal and Austen teach the wireless device of claim 9, Beitelmal teaches wherein the wireless radio transmits the first signal value to a controller (Paragraph [0025]).

 	Regarding claim 23. Beitelmal and Austen teach the building management system (BMS) of claim 22, Beitelmal teaches wherein the first signal value is a current measurement of the temperature and the second signal value is a past measurement of the temperature (Paragraph [0020]-0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641